248 S.W.3d 134 (2008)
STATE of Missouri, Respondent,
v.
Jeffrey E. SLAUGHTER, Appellant.
No. WD 67898.
Missouri Court of Appeals, Western District.
March 18, 2008.
Kent Denzel, Columbia, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before VICTOR C. HOWARD, C.J., LISA WHITE HARDWICK, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM.
Jeffrey Slaughter appeals the circuit court's judgment convicting him of resisting arrest and unlawful use of a weapon. We affirm. Rule 30.25(b).